Citation Nr: 0936009	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  08-31 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from December 1969 to 
August 1972 and from December 1974 to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  Jurisdiction has since been transferred 
to the RO in Little Rock, Arkansas.

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge via a video conference hearing in March 
2009.  A transcript of those proceedings has been associated 
with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The instant appeal arises from the Veteran's disagreement 
with the initial disability rating assigned upon his grant of 
service connection for PTSD.  The last VA examination that 
addressed the severity of the Veteran's PTSD symptomology was 
conducted in September 2007, and at his recent Board hearing, 
the Veteran testified that his PTSD symptomology had 
increased in severity since that time.  Specifically, the 
Veteran reported that he now experiences both suicidal and 
homicidal ideations.  Given the Veteran's contentions and 
noting that the last VA examination of record is now 
approximately two years old, a new VA examination is 
warranted to assess the current severity of the Veteran's 
PTSD symptomatology.

Additionally, any outstanding VA treatment records should be 
obtained.  38 C.F.R. 
§ 3.159(c)(2) (2008).  This should include treatment records 
from the three VA medical centers from which the Veteran 
reports having received treatment: the medical facilities in 
Poplar Bluff, MO; Paragould, AR; and Memphis, TN.
Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain any outstanding 
treatment records from all facilities from 
which the Veteran receives VA treatment, 
including the VA medical facilities in 
Poplar Bluff, MO; Paragould, AR (to 
include VA treatment records from 
September 2008 to the present); and 
Memphis, TN (to include VA treatment 
records from September 2008 to the 
present).

2.  Once the requested development is 
accomplished, schedule the Veteran for a 
psychiatric examination to determine the 
current severity of his PTSD.  The 
examiner should also be provided with the 
Veteran's claims file and asked to fully 
review it.  Any conclusion reached should 
be supported by a full rationale.

3.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the Veteran's claim. If 
action remains adverse to the Veteran, 
provide him and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond. Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until he is notified by the RO; however, the 
Veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2008).   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).




